Title: To George Washington from Burgess Ball, 16 November 1793
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Leesburg [Va.] 16th Novr 93.
          
          We have been here about ten days, and are now tollarably fix’d.
          I have been making Enquiry about Buck Wheat, and have given notice that I will give 2/
            ⅌ Bush: (a Price the Merchts told me I might purchase for) but, from the Scarcity of
            Corn, which now sells @ 12/ ⅌ Barrell, I fear I shall not be able to get the Buck wheat
            for less than 2/6—For this price I’m sure I can get any quantity in a very short time,
            and if I can get it @ 2/ I shall be very glad—My Mill has taken in but very few
            Bushills—If you are willing I shou’d give 2/6, or whatever price, or quantity you may
            think proper, I shall be happy in executing your directions—If you’ll send me on Bank
            notes, I will negotiate them here, and, if they shou’d not be made use of, they shall be
            return’d. Please write me as soon as convenient.
          I am happy to hear that Philada is almost reliev’d from the misfortune it has so long
            been afflicted with—I hope you run no risque. Wishing you every filicity, I am with the
            highest Esteem Dr sir Yr. mo: Obt servt
          
            B: Ball
          
          
            P.S. My Wife & Miss Milly (who is with us) desire their respects &c. B: B.
          
        